 TORIN CORP.Torin Corporation and International Union, UnitedAutomobile, Aerospace, and Agricultural Imple-ment Workers of America, UAW, Local 507.Case 39-CA-74428 March 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 30 September 1982 Administrative LawJudge James F. Morton issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel and theCharging Party filed cross-exceptions and support-ing briefs, and the Respondent filed a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Torin Cor-poration, Torrington, Connecticut, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.I The judge's Conclusion of Law 3 should read, in pertinent part:..Respondent thereby violated Section 8(a)(1) of the Act."DECISIONSTATEMENT OF THE CASEJAMES F. MORTON, Administrative Law Judge. Thecomplaint in this case issued on September 4, 1981; it al-leges that Torin Corporation (herein called Respondent)violated Section 8(a)(1) and (5) of the National LaborRelations Act (herein called the Act). In particular, thecomplaint alleges that, although Respondent had recog-nized the International Union, United Automobile, Aero-space and Agricultural Implement Workers of America,UAW, Local 507 (herein called the Union) as the exclu-sive bargaining representative of the production andmaintenance employees at three of Respondent's facilitiesin Torrington, Connecticut (comprising its Still RiverDivision), Respondent (a) unlawfully refused to recog-nize Lillian Raymond as the Union's recording secretaryand to honor any written requests submitted by theUnion because she signed them and (b) promulgated andenforced a rule barring retired employees from its prem-ises in order to keep Lillian Raymond from posting269 NLRB No. 50union notices on the Union's bulletin boards inside Re-spondent's facilities. Respondent does not dispute the fac-tual assertions in the complaint. All parties agree thatthere is little dispute about the salient facts and that theissues in this case are predominately legal issues. Thehearing was held before me in Hartford, Connecticut, onJune 9, 1982.On the entire record, including my observation of thedemeanor of the witnesses and upon careful consider-ation of the briefs by the parties, I make the followingFINDINGSI. THE BUSINESS OF RESPONDENTBased on the pleadings, I find that Respondent is anemployer within the meaning of Section 2(2) of the Actand that it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.Il. THE UNION'S STATUSThe pleadings also establish and I find that the Unionis a labor organization as defined in Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent manufactures air fans at facilities in Tor-rington, Connecticut, where the Union has for manyyears represented a unit of production and maintenanceemployees.In 1979 Respondent and the Union had apparentlyreached agreement as to the terms of a renewal contract.When the contract was drawn up and submitted by Re-spondent to the Union for signing, however, the Unioncontended that the document did not reflect the agree-ment reached. Lillian Raymond was at that time em-ployed by Respondent and was the president of theUnion. She led the unit employees out on strike then.That was the first strike ever conducted at Respondent'sfacilities. Respondent viewed her then and still views heras a "trouble-maker" who often took "a position thatdoesn't fit the mainstream of labor-management rela-tions." The 1979 strike was settled and various relatedunfair labor practice charges filed then were disposed ofbefore formal resolution as to their merits. In October1980 Raymond applied for disability retirement, assertingthat she was being unduly harassed into a nervous stateby Respondent. Her application was approved. She re-signed as the Union's president and then retired. She wasat that time president of a plant credit union. She hascontinued in that post and, in that capacity, has used anoffice located in the front of one of Respondent's build-ings where its administrative offices were also located.As president of the credit union, she also was allowed touse the conference room. In May 1981, she ran for thepost of recording secretary of the Union and, despite thefact that she had retired from Respondent's employ, shewas elected. The Union's recording secretary had virtu-ally always performed the function of posting union no-tices on the Union's bulletin boards at Respondent's facil-433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDity and the function of signing "zip sheets." Zip sheetsare written requests by the Union to Respondent for per-mission to have employees excused from work to per-form union business.B. The Events in May and June 1981The Union's president in 1981, Fred Sidelinger, in-formed Respondent's director of personnel, WilliamMcClane, in May 1981 that Lillian Raymond was backas a union officer, as its recording secretary. He toldMcClane that she would post the Union's notices andprocess the zip sheets. McClane told Sidelinger that heconsidered her to be a "trouble-maker," and "instigator,""agitator," a "rabble-rouser" and that she would not beallowed onto Respondent's premises to conduct unionbusiness as she was not an employee or a full-time paidInternational representative of the Union. A reading ofthe transcript may indicate that McClane was highly agi-tated when he referred to Raymond in the terms quotedabove. McClane impressed me as one who is considerateof others and reserved in his demeanor. In referring toRaymond as he did, he was in my judgment stating in amatter-of-fact manner the corporate view that Respond-ent had of Raymond.The Union decided to test Respondent's resolve. Ray-mond saw McClane in June 1981 and informed him thatshe, as the Union's recording secretary, wanted to postunion notices, pertaining to an election of a steward, onthe Union's bulletin board in the plant. She was not al-lowed to do so. Instead, she was told by McClane thatshe was welcome in the plant as an officer of the creditunion or as a retiree but not as a union official.'On one occasion the Union was conducting a meetingof its officers in a conference room at Respondent'spremises. Raymond was not allowed there by Respond-ent; as noted above, she has been permitted to use thatroom in her capacity as president of the credit union, anentity unconnected with the Union.It is undisputed that Respondent has refused to acceptany zip sheets signed by Raymond as recording secretaryfor the Union and that it, instead, has honored themwhen signed by other union officials.C. AnalysisThe General Counsel asserts that Respondent's actionstoward Raymond as the Union's recording secretaryhave interfered with the Union's right to select its agentsand that Respondent thereby has interfered with "therights of employees to select, with their discretion andwithout employer interference [the Union] for the pur-pose of collective bargaining."2The General Counseland the Union have pointed out, too, that an employercannot lawfully refuse to meet with an nonemployee des-' I based this on crediting the testimony of the General Counsel's wit-neses which was in good part uncontroverted and also corroborated byaccounts of other witnesses that retired employees have had ready accessto the plant.The General Counsel cited Racine Die Casting Co., 192 NLRB 529(1971), and Lufkin Telephone Exchange, 191 NLRB 856 (1971), for thatproposition.ignated by the incumbent labor organization to be itsrepresentative in processing a grievance.3Respondent asserts that the cases relied on by theGeneral Counsel and the Union have nothing to do withthe facts of this case. Respondent contends that thosecases pertain to a refusal by an employer to meet with aunion's designated representative to negotiate a contractor to process a grievance and that they do not relate tothe issue posed in the instant case-whether Respondentunlawfully denied Raymond the right of access to itsplant or her requests on behalf of the Union that employ-ees be excused from work. Respondent would requirethat the General Counsel establish that the Union had noother reasonable means of communicating with the unitemployees and that Raymond was performing more thana ministerial act in signing the zip sheets before a viola-tion can be found. Respondent thus contends that a bal-ancing test should be used.4At the hearing, the General Counsel indicated that Re-spondent's conduct toward Raymond constituted an un-lawful unilateral change but did not pursue that argu-ment in its brief .Respondent's construction of the cases cited by theGeneral Counsel is unduly restrictive. More significantto me is the fact that, in the instant case, Respondent hasalways given the Union access to its facility. Thus, theright of access is not at issue; rather, the question iswhether Respondent can lawfully veto the Union'schoice of the representative designated to enter on Re-spondent's premises or to perform even ministerial func-tions. The Board cases make it very clear that an em-ployer has to have a valid reason before it can lawfullyrefuse to accept a union's designation of an individual asits agent in dealing with that employer. Thus, in NativeTextiles, supra, the Board expressly noted that the rightof employees to designate and to be represented by rep-resentatives of their own choosing is a basic statutorypolicy and a fundamental right guaranteed them underSection 7 of the Act. It is not a right to be readily limit-ed. In Native Textiles, the Board went on to state that"an employer [in] refusing to recognize a designated rep-resentative of its employees, especially for a matter ofsuch obvious importance to employees as processinggrievances ...[interferes] with a basic statutory right ofemployees ..... "In the instant case, the unit employ-ees had elected Raymond to union office. The casesmake it clear that, if the Union empowered that officewith the functions of grievance processing, Respondent'scontention would clearly lack merit. That Raymond per-forms other essential functions for the Union in carryingout its responsibilities in representing the unit employeescan be no valid basis upon which the Respondent wouldbe privileged to interfere with a basic statutory right. Re-s Native Textiles, 246 NLRB 228 (1979); KDEN Broadcasting Co., 225NLRB 25, 35 (1976); Racine Die Casting, supra, and Lufkin Telephone,supra.Respondent suggests that the principles set out in Sears Roebuck &Co. v. Carpenters, 436 U.S. 180, 205 (1978); NLRB v. Babcock A WilcoxCo., 351 U.S. 105, 112 (1956); S. B. Thomas, Inc., 256 NLRB 791 (1981),are applicable.5 In that regard, Respondent notes that the change was brought aboutby the Union in allowing a nonemployee to run for office.434 TORIN CORP.spondent, by barring Raymond from posting union no-tices in her capacity as recording secretary of the Unionand in refusing to honor "zip sheets" signed by her inthat capacity, interfered with the statutory right of theemployees represented by the union to select her as aunion official in dealing with Respondent.Respondent further argues that the Board is obligatedto consider a variety of factors and to weigh these in de-ciding whether Raymond's right of access is, on balance,superior to Respondent's private property rights. Thus,Respondent would have me consider the specific con-tract language, the provisions of the Union's constitutionand bylaws, the harm if any done the unit employees byrequiring the Union to use someone other than Ray-mond, and other factors. While I do not agree with thatview, I will note, for purposes of review, that, were abalancing test to be applied, I would give controllingweight to the fact that Respondent, in barring Raymondfrom performing her union duties, was motivated by in-vidious reasons-its perception of her while in its employas one who was too active a union member and, on thatpremise, I would find that, on balance, the GeneralCounsel should prevail.I shall however dismiss the 8(a)(5) allegation as thereis no evidence that Respondent's refusal to recognizeRaymond resulted in an impairment of the grievanceprocedures or otherwise constituted bad-faith bargaining.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2. The Union is a labor organization as defined in Sec-tion 2(5) of the Act.3. Respondent interfered with, restrained, and coercedits employees with respect to their right to freely choosetheir representative for purposes of collective bargainingand Respondent thereby violated Section 8(a)(l) of theAct.4. The evidence fails to establish that Respondent didnot bargain in good faith with the Union. Therefore, theallegation that Respondent violated Section 8(a)(5) of theAct must be dismissed.5. The unfair labor practices found in paragraph 3above affect commerce within the meaning of Section2(6) and (7) of the Act.Based on the foregoing findings of fact, conclusions ofthe law, and the entire record in the case, I issue the fol-lowing recommended6ORDERThe Respondent, Torin Corporation, Torrington, Con-necticut, its officers, agents, successors, and assigns, shall6 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.1. Cease and desist from(a) Refusing to allow Lillian Raymond onto its prem-ises to perform her responsibilities as the recording secre-tary of International Union, United Automobile, Aero-space, and Agricultural Implement Workers of America,UAW, Local 507 (herein called the Union) or refusing tohonor zip sheets signed by her in that capacity.(b) In any like or related manner interfering with, re-straining, or coercing its employees respecting the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action to effectuatethe purposes of the Act.(a) Post copies of the attached notice marked "Appen-dix"7at its Still River Division facilities in Torrington,Connecticut. Copies of that notice on forms provided byRegional Director for Region 39, after being signed byRespondent's authorized representative, shall be immedi-ately posted upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.IT IS FURTHER ORDERED that the allegation in thecomplaint that Respondent violated Section 8(a)(5) of theAct is dismissed.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to allow Lillian Raymond ontoour premises when she is performing her responsibilitiesas recording secretary of International Union, UnitedAutomobile, Aerospace, and Agricultural ImplementWorkers of America, UAW, Local 507 and WE WILLNOT refuse to honor zip sheets signed by her as theUnion's recording secretary.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees with respect totheir rights under Section 7 of the National Labor Rela-tions Act.TORIN CORPORATION435